DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. Applicant argues Richards/Viens does not teach or suggest a mean pore size of the first layer is larger than a mean pore size of the topsheet as recited in claim 1.  Applicant argues Viens teaches that the pore size of the secondary topsheet 20 can be both large enough to enable quick fluid acquisition and distribution into the absorbent core 18, but small enough so that very little, if any, AGM particles of the absorbent core are able to pass through the secondary topsheet (Viens paragraph 0051).  Applicant argues additionally, Viens teaches a secondary topsheet which provides capillary suction to pull fluid through the topsheet 14 (paragraph 0051).   Applicant argues capillary suction is accommodated where pore size decrease, in general liquid flows from larger openings into smaller openings, thus, the teachings of Viens appear to refer to a secondary topsheet which while having large pore sizes to allow for quick fluid acquisition, has pore sizes which still accommodate capillary suction.  The examiner interprets Applicant’s argument as suggesting Viens teaches a secondary topsheet with a smaller pore size than the topsheet in order to create capillary suction. However, Viens teaches the secondary topsheet 20 serves to rapidly draw discharged body fluids through the primary topsheet which allows the surface of the primary topsheet 14 In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,   Richards teaches an objective of the secondary topsheet in absorbent structures is to rapidly draw fluids through the topsheet so that the surface adjacent the wearer of the article remains relatively dry and clean (Richards col. 2, lines 13-17). The potential for rewet is much greater if the topsheet has larger pores.  Having smaller pores in the topsheet helps to alleviate this problem. Having the secondary topsheet with larger pores helps to draw the fluid rapidly from the primary topsheet, an objective taught in Viens and Richards.  The examiner maintains the combination of Richards/Viens teaches motivation to provide a multi-layer topsheet with smaller pores on the surface and comparatively larger pores in an underlying secondary topsheet for the aforementioned benefits. The rejection is maintained. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Richards USPN 5607414 in view of Viens et al. US Patent Application Publication 2015/0351976.


As to claim 1, Richards teaches an absorbent article 10 comprising a liquid permeable topsheet 12, a liquid impermeable sheet 18, an absorbent core 16 (Figure 4; col. 22, 
Richards does not specifically teach the pore size of the first layer is larger than the pore size of the topsheet.  However, Richards teaches the purpose of the secondary topsheet is to rapidly draw discharged aqueous body fluids in particular menstrual fluids through the adjacent permeable primary topsheet which allows the surface of the primary topsheet adjacent the wearer to remain clean and dry (col. 13, lines 44-50).  Richards teaches the melting and migration of  the thermoplastic material also has the effect of increasing the average pore size of the resultant web, while maintaining density 


As to claim 2, Richards/Viens does not specifically teach the mean pore size of the first layer is substantially equal to or larger than a mean pore size of the second layer. Richards/Viens teaches the pore sizes of the secondary topsheet are large enough to enable quick fluid acquisition and distortion in the absorbent core, but small enough so that very little if any absorbent gelling materials are able to pass through the second topsheet (Viens paragraph 0051).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the first and second layers where the first layer has a larger mean pore size than the first layer since the first layer acquires fluid and the second layer is adjacent the absorbent gelling materials and the smaller pores mitigates penetration of the absorbent gelling materials. As to claim 3, the topsheet 12 comprises nonwoven (col. 24, lines 59-61). As to claim 4, the topsheet 12 comprises cotton fibers (col. 24, lines 65-66). As to claims 5 and 6, Richards teaches the topsheet may comprise cotton (col. 24, lines 65-66), but does not teach the amount of cotton in the topsheet.  However, one of ordinary skill in the art would be able to determine through routine experimentation the amount of cotton fibers needed for a desired absorbency and appearance of the topsheet for a particular absorbent article type. 
As to claim 7, Richards teaches the secondary topsheet is an integrated web (col. 12, lines 39-44). As to claim 8, at least part of fibers of the second layer extended into the first layer, where Richard teaches the webs are integrally thermally bonded (col. 12, lines 49-67). Viens teaches the layers are thermal point calendared or other suitable bonding (paragraph 0071).  Viens teaches a method of bonding including entangling (paragraph 0068), which incorporates at least some of the fibers in one layer with the adjacent layer. As to claim 9, the first layer comprises a first thermoplastic fiber (Richards col. 8, lines 18-20). 
As to claim 10, the second layer comprises at least about 10% cellulose-based fibers by weight of the second layer (col. 17, lines 23-30). As to claim 11, Richards teaches the cellulose-based fibers are selected from the group consisting of cotton, hemp, pulp and rayon, cupra, and combinations thereof (col. 5, lines 52-61). As to claim 12, the second layer comprises a second thermoplastic fiber (col. 17, lines 26-30). 

As to claim 13, Richards does not teach the first layer comprises nonwoven, however, Richards does teach the secondary topsheet is airlaid to form a web (col. 16, lines 40-46), which method is typically a method used to form a nonwoven web (Veins paragraph 0025). As to claim 14, the first layer comprises a first fiber and a second fiber, wherein a fiber thickness of the first fiber differs from a fiber thickness of the second fiber – where Richards teaches a bicomponent fiber for the first layer having a 3.3 dtexX6mm of  and a bicomponent fiber of the second layer having a 1.7 dtexX6mm of (col. 16, lines 59 through col. 17, line 32). As to claim 15, the first layer and the second layer are hydrophilic as both layers .

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781